Citation Nr: 1114259	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-46 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder and if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran had active service from January 22, 1969, to March 27, 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which declined to reopen an application to reopen a claim for service connection for a right knee disorder.  

In May 2010, a hearing was held before the undersigned Acting Veterans Law Judge making this decision.  See 38 U.S.C.A. § 7107(c) (West 2002).  


FINDINGS OF FACT

1.  A May 1970 rating decision denied a claim for service connection for a right knee disorder on the basis that the evidence submitted did not show that the Veteran's pre-existing right patella fracture was permanently aggravated during active service or that other right knee disability was related to active service.  The Veteran did not appeal this decision.  

2.  The evidence submitted since the May 1970 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.  

3.  The presumption of soundness has not been rebutted with respect to the claim for service connection for right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/degenerative joint disease (DJD).  

4.  A right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD had their onset during active service.  


CONCLUSIONS OF LAW

1.  The May 1970 rating decision denying service connection for a right knee disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2010).  

2.  Additional evidence submitted since the May 1970 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 1154(a), 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  A right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD were incurred in active service.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Claim

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, given the favorable decision with respect to the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a right knee disorder, the Board finds that further discussion of the VA's "duty to notify" and "duty to assist" obligations is not necessary at this time.

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

The record with respect to this claim reflects that the May 1970 rating decision denied service connection for a right knee disorder, and that the Veteran did not file a timely notice of disagreement as to that decision.  Accordingly, it became final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  As such, the Veteran's claim for service connection for a right knee disorder may only be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 3.156.  

Evidence is new if it has not been previously submitted to agency decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  In this regard, in a recent case, the United States Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.  For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

Here, based on the grounds stated for the denial of the claim in the May 1970 rating decision, new and material evidence would consist of medical evidence indicating that the Veteran's preexisting patella fracture was permanently aggravated during service or that other right knee disability was related to service.    

In this regard, evidence received since the May 1970 rating decision most importantly includes a private medical report from Dr. Brian Claussen that addresses the relationship between current right knee diagnoses and the Veteran's active service.  Since the lack of medical evidence demonstrating the in-service aggravation or incurrence of current right knee disability was the basis for the denial of the claim in May 1970, this additional opinion suggesting a relationship between various current right knee diagnoses and the Veteran's active service clearly relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.303 (2010).  Accordingly, the Board finds that this additional evidence was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable opportunity of substantiating the claims.  The Board thus finds that the claim for service connection for a right knee disorder is reopened.

Claim on the Merits

The Veteran's October 1968 report of medical history at the time of service entrance does note that the Veteran sustained a fractured right patella prior to service.  Service treatment records dated shortly before and at the time of the Veteran's separation from service reflect an additional diagnosis of chondromalacia of the right patella.  

The Veteran contends that he sustained an initial in-service right knee injury shortly after he entered service when the knee was struck with a "battle bar" by a fellow service member during a training exercise.  The knee thereafter continued to be symptomatic following service.  The Veteran has denied any symptoms of right knee pain at the time of his entry into service. 

VA examination in April 1970 revealed a diagnosis that included partial right patellectomy with postoperative scar and crepitus.  

Private treatment records from September 2008 reflect that the Veteran's complaints included right knee pain.  It was noted that the Veteran had a past history of right knee pain dating back to service and a pre-service right knee surgery.  X-rays at this time were interpreted to reveal some degenerative changes.

A private medical report from Dr. Brian Claussen, dated in March 2009, reflects that the Veteran's medical history included pain in his knees dating back to military service.  It was also noted that the Veteran had found copies of some x-rays from 1998 showing some patellofemoral joint degenerative changes in the right knee.  The assessment included DJD of the right knee.

An April 2009 VA orthopedic consultation revealed an impression of chronic tear of the medial collateral ligament right knee, posttraumatic arthritis of the right knee, especially the patellofemoral joint, chondromalacia of the patellofemoral joint, flexion contracture of the right knee, and mild genu varum deformity.  The examiner noted that he had reviewed the Veteran's x-rays and the diagnosis, and believed that the Veteran's right knee was giving out because he had a flexion contracture secondary to his arthritis, and possibly his prior injuries.  

A private medical report from Dr. Claussen, dated in June 2009, once again notes the Veteran's longstanding history of pain in his right knee.  The x-rays during the previous fall were noted to reveal DJD.  At this time, the Veteran presented copies of records from 1967, which including x-rays showing an old fracture of his patella with two loose bodies in the knee joint.  Over the previous 30 or 40 years, the Veteran reported intermittent pain in his knee with crepitus, locking, and diminished range of motion.  X-rays from 1998 showed degenerative changes.  With respect to his military history, the Veteran recalled a knee injury during basic training, at which time his knee was struck with a padded stick during a training exercise.  He has continued to have pain in this knee dating back to this injury, and has denied any other subsequent injuries to the knee.  Dr. Claussen concluded that the Veteran's current diagnoses of right knee medial collateral ligament tear, flexion contracture, and genu verum deformity were likely service related.  He further commented that the Veteran's chondromalacia issues probably predated his military service and went back to the fracture of his patella as a child.  

"[I]n order to establish service connection or service- connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For purposes of 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); see Wagner v. Principi, 370 F.3d 1989, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.

A presumption of soundness like the presumption that section 1111 affords wartime Veterans also applies to peacetime Veterans.  See 38 U.S.C.A. § 1132 (West 2002).  The lower standard of rebuttal of the presumption of soundness that section 1132 affords peacetime Veteran's is abrogated by section 1137, which provides, in pertinent part, that "notwithstanding the provisions of section[] 1132 . . . , the provisions of section[] 1111 . . . shall be applicable in the case of any Veteran who served in the active . . . military . . . service after December 31, 1946."  38 U.S.C.A. § 1137 (West 2002).  The Veteran had such service.

"A preexisting injury or disease will be considered to have been aggravated by active . . . military . . . service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153 (West 2002); see 38 C.F.R. § 3.306(b) (2010).  "[A]n increase in disability must consist of worsening of the enduring disability . . .."  Davis v. Principi, 276 F.3d 1341, 1244 (Fed. Cir. 2002).

The effect of section 1111 on claims for service-connected disability thus may be summarized as follows.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  Wagner, 370 F.3d at 1096.

"[S]ection 1111 applies when a claimed disability is not noted upon entering service, and section 1153 applies when the claimed disability is noted upon entry."  Jordan v. West, 17 Vet. App. 261, 272 (2003).

The plain language of section 1111 provides that the presumption of soundness is rebutted only if clear and unmistakable evidence establishes both that (1) the condition existed prior to service and (2) the condition was not aggravated by service.  A claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.  VA amended the regulation implementing the presumption of soundness in 2005 to make it consistent with the statute.  See 38 C.F.R. § 3.304(b) (2010).

Regarding the characteristics of clear and unmistakable evidence, "The word 'unmistakable' means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  [T]he standard of proof for rebutting the presumption of soundness is not merely evidence that is cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable .... [and] the question is not whether the Secretary has sustained a burden of producing evidence, but whether the evidence as a whole, clearly and unmistakably demonstrates that the injury or disease existed prior to service.  Cotant, 17 Vet. App. at 132, citing Vanerson v. West, 12 Vet. App. 254, 261 (1999).

Clear and unmistakable evidence rebutting the presumption of soundness can be any evidence of record.  The implementing regulation, 38 C.F.R. § 3.304(b) (2010), includes consideration of medical judgment, accepted medical principles, history with regard to clinical factors pertinent to basic character, origin, development of injury or disease, and "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  Adams v. West, 13 Vet. App. 453, 456 (2000).

There is no absolute rule in the statute, the regulation, or the case law requiring contemporaneous clinical evidence or precluding medical opinion in rebutting the presumption of soundness.  See Harris v. West, 203 F.3d 1347, 1349-51 (Fed. Cir. 2000).  All of the evidence of record is for consideration, including testimony, which can be competent or incompetent, credible or incredible.  See Vanerson, 12 Vet. App. at 261.  "The Board may find that the evidence is of such low probative value that it does not affect the 'unmistakability' of the evidence showing preservice inception of the [disorder at issue]."  Id.

The Board would first point out that all Veterans are presumed to enter active service in sound condition except for diseases and conditions "noted" at enlistment examinations.  Consequently, the Board finds that while the Veteran's fractured patella was clearly noted at the time of entry into active service (and indeed, the Veteran has never argued that he fractured his patella during service), subsequent diagnoses of right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD were not noted at the time of the Veteran's entrance examination.  Therefore, the Board finds that the Veteran is presumed sound on entrance as to his claim for service connection for right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

In addition, while some of the statements of the Dr. Claussen imply that examiner that the Veteran's chondromalacia preexisted the Veteran's military service, his statement that chondromalacia "probably" predate his military service is clearly against a finding that there is clear and unmistakable evidence that chondromalacia was only associated with the Veteran's pre-existing fractured patella and was not aggravated during service.  Thus, the Board finds that the Veteran's chondromalacia did not clearly and unmistakably preexist service, and that the presumption of soundness is therefore also not rebutted as to his claim for service connection for right knee chondromalacia/DJD.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  In this regard, the Board further notes that while Dr. Claussen did not specifically address DJD as a disease entity apart from the "chondromalacia issues," the Board finds that a reasonable interpretation of Dr. Claussen's comments is that his reference to "chondromalacia issues" was meant to include all subsequent right knee degenerative changes, including DJD.  

Having established that the presumption of soundness has not been rebutted as to the Veteran's current diagnoses of right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD, it is then necessary to consider entitlement to service connection for these disorders on a direct basis, and in this regard, Dr. Claussen specifically concluded that the Veteran's current diagnoses of right knee medial collateral ligament tear, flexion contracture, and genu verum deformity were likely service related and there is no medical opinion that disputes this conclusion.  Moreover, right knee chondromalacia was initially diagnosed during active service and is currently diagnosed and the evidence does not reflect that it is clearly attributed to any intercurrent cause.  Thus, the Board finds that service connection for chondromalacia/arthritis is established based on chronicity, and continuity of symptomatology need not even be addressed.  See 38 C.F.R. § 3.303(b) (2010).  

Thus, as the Veteran is presumed sound at the time he entered service with respect to the diagnoses of right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD, Dr. Claussen has diagnosed right knee medial collateral ligament tear, flexion contracture, and genu verum deformity that he finds to be consistent with such service, and the record supports the conclusion that the Veteran has had chronic chondromalacia/DJD since service, the Board will give the Veteran the benefit of the doubt, and find that the Veteran's currently diagnosed disorders of right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD are of service origin.  Therefore, the Board finds that the evidence supports entitlement to service connection for right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD.


ORDER

Service connection for right knee medial collateral ligament tear, flexion contracture, genu verum deformity, and chondromalacia/DJD is granted.  


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


